DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 05/04/2021, and the subsequent terminal disclaimer filed on 05/06/2021.
Claims 15-41 have been canceled.
Claims 1-14 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-14 are allowed.  

Terminal Disclaimer

The terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:
With regard to the any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes a projector system for projecting images from a vehicle.  Any rejections under 35 USC § 101 are hereby withdrawn. Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
A chassis
A screen deployment mechanism
A viewing screen
An image projector subsystem
A mobile platform
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 04/08/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Florian Alt. A Design Space for Pervasive Advertising on Public Displays. (07.12.2012). Retrieved online 08/13/2020. 
https://pdfs.semanticscholar.org/4bef/aba88eb1d14e81dcd610658bccbbf287b770.pdf
“Today, people living in cities see up to 5000 ads per day and many of them are presented on public displays. More and more of these public displays are networked and equipped with various types of sensors, making them part of a global infrastructure that is currently emerging. Such networked and interactive public displays provide the opportunity to create a benefit for society in the form of immersive experiences and relevant content. In this way, they can overcome the display blindness that evolved among passersby over the years. We see two main reasons that prevent this vision from coming true: first, public displays are stuck with traditional advertising as the driving business model, making it difficult for novel, interactive applications to enter the scene. Second, no common ground exists for researchers or advertisers that outline important challenges. The provider view and audience view need to be addressed to make open, interactive display networks, successful.”

Ben Coxworth.  Truck-mounted billboards morph with the miles.  (September 12, 2016).  Retrieved online 08/13/2020.  https://newatlas.com/roadads-eink-truck-billboards/45380/
“With their tall, flat, prominent surfaces, the rear ends of transport truck trailers make an ideal advertising platform. Given that such trucks travel across continents, however, the ads on them can't be for regional businesses … right? Well, they soon could. Germany's RoadAds has developed e-ink displays that are mounted on the back of trailers, and that automatically change content depending on their location.”



Technoframe.  LED BUS SCREENS.  (18 November 2011).  Retrieved online 08/13/2020.  
https://technoframe.com/led-bus-screens
“The Technoframe Bus system is a transit advertising medium providing an LED display screen which is mounted onto the outside of a vehicle.”

Jingbin Liu et al. iParking: An Intelligent Indoor Location-Based Smartphone Parking Service. (31 October 2012). Retrieved online 08/26/2020.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3522932/

Ted Morris et al. A COMPREHENSIVE SYSTEM FOR ASSESSING TRUCK PARKING AVAILABILITY FINAL REPORT. (JANUARY 2017). Retrieved online 08/26/2020.
https://www.dot.state.mn.us/ofrw/PDF/assessing-truck-parking.pdf

Mateusz Jozef Kulesza.  E-Park: Automated-Ticketing Parking Meter System. (April 02, 2015).
https://dash.harvard.edu/bitstream/handle/1/17417570/KULESZA-SENIORTHESIS-2015.pdf?sequence=1&isAllowed=y

CANDELA GERARD (FR 2578996 A1), “The present invention relates to a light device allowing display of a business sign 5 6, viewing of one or more advertising displays and an anti-aggression light signal, all within an aerodynamic housing fixed to the roof of the business vehicle.  It consists of a housing having orifices through which the business specification is illuminated, the rear consists of two panels, the first 8 on which the advertising is displayed, the second 7 protects the display or the advertising strip and closes the housing.  Inside, the illumination 16 and anti-aggression signals 15 are located; the whole device may be fixed on the roof of the vehicle with the aid of magnet 17.  The device according to the invention is particularly intended for mobile advertising display, signs on business vehicles and prevention of aggression.”


AOKI YOSHIO (JP 2010/026474 A).  “To provide an advertising sign for showing advertisement videos to passengers inside a vehicle and general passers by installing a mobile panel which receives videos inside and outside a vehicle which runs in a city in place of hanging advertisement, vehicle side advertisement outside vehicle, and painted advertisement and the like for various bus, train, and the like. The mobile panel includes a built-in device with cellular phone function, personal computer function, and the like in its inside.  Videos for advertisement are transmitted to the mobile panel from the outside by radio, and the videos are displayed on the mobile panel installed inside and outside the vehicle.”

YAMADA FUMIHIRO.  (JP 2018/205399 A).  “To provide a display device capable of displaying commercial messages and the like upon displaying these messages without any effort both during moving of and selling in a vehicle. A display device 4 includes: an attachment frame 5 attached on a surface of a vehicle inner side of a window frame 2 blocked by window glass in a vehicle 1 which is a mobile catering vehicle; and a sign board 6 attached in a removable state to the attachment frame 5.  A black board for performing display such as commercial messages to the outside of the vehicle 1 via the window glass is provided on the surface facing the window glass of the surfaces of both sides in the thickness direction of the sign board 6 when the sign board 6 is attached to the attachment frame 5.  During selling, the sign board 6 is removed from the attachment frame 5 and propped against the outside of the vehicle 1, thereby enabling the commercial messages written on the black board to be displayed.”

WALTERS, KENNETH. (GB 2402254 A). “A parking display unit within a vehicle and visible from outside is credited with the appropriate tariff and period required by the user contacting an automated call centre by telephone (mobile or otherwise).  The display has a screen to show that parking has been paid for and may have a signal emitting device to speed checking by parking wardens.  The system allows the user to extend the period of parking remotely.  The unit may have a built in GPS feature so that the call centre will know the location of the vehicle and be able to charge the appropriate parking rate.”
TARAMA MITSUO. (JP 2018/072077 A). “To convert a huge amount of GPS location information on a signal machine into data for use as location information during automatic driving. Disclosed is an automatic driving system of a next generation vehicle which is formed by combining GPS information obtained using a satellite and a signal machine on the ground.  The signal machine of the vehicle is located on a sidewalk.  When a vehicle signal is turned on red, a GPS function phone with a mobile phone Selfie stick is covered with gauze, location information is shuttered in a state touching a green light spherical, and the signal is displayed in a space, thereby capable of being distinguished from a crossing signal and light around buildings or the like and obtaining perfect automatic operation location information.”
 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).







Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)